Citation Nr: 9906580	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  97-10 282	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for esophageal reflux.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for ocular 
hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from February 1946 to July 
1975.  

The current appeal arose from 1996 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO, in pertinent part, 
determined that the claim for entitlement to service 
connection for esophageal reflux was not well grounded, 
denied entitlement to an increased evaluation for 
hypertension, and determined that new and material evidence 
had not been submitted to reopen a previously denied claim of 
entitlement to service connection for ocular hypertension.

In July 1996, the veteran was furnished a statement of the 
case on the issue of an increased rating for service-
connected hypertension; however, a substantive appeal on this 
issue was not received by the RO and it is not properly 
before the Board at this time.  

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for ocular hypertension is addressed in the remand 
portion of this decision.  


FINDING OF FACT

The claim for service connection for esophageal reflux is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for esophageal reflux is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be established for a disability 
resulting from personal injury or disease contracted in the 
line of duty or for aggravation of preexisting injury or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

In considering the veteran's claim for service connection, 
the threshold question to be answered is whether the 
veteran's claim is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
If a claim is not well grounded, then the appeal fails; and 
there is no further duty to assist in developing the facts 
pertinent to the claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a).  

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background.

The extensive service medical records are negative as to the 
presence of esophageal reflux during the veteran's lengthy 
period of service.  

While these same records do show periodic gastrointestinal 
complaints and treatment, there is no showing of any chronic 
gastrointestinal disorder to include esophageal reflux. 

On initial VA examination in November 1976, there were no 
complaints or findings indicative of the presence of 
esophageal reflux.  The digestive system was reported as 
normal on examination.  While subsequent VA records show the 
presence of esophageal reflux in 1994 with the veteran's 
history of onset in 1970, there is no competent medical 
evidence or authority relating this disorder to service.  At 
the hearing on appeal, the veteran dated his reflux problems 
back to 1958.  He indicated that he treated himself and used 
over-the-counter medications for relief.  He opined that the 
etiology of these symptoms then and now was his esophageal 
reflux.  

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for esophageal 
reflux must be denied as not well grounded.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, his lay 
assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders a veteran's claim not well 
grounded.





Turning to the veteran's claim for service connection for 
esophageal reflux, the Board notes there is no showing in 
service of the presence of the esophageal reflux disability, 
currently being claimed by the veteran.  The treatment 
received by the veteran in service for gastrointestinal 
complaints is not shown to have been for esophageal reflux, 
but rather for other transient gastrointestinal conditions.  
No chronic disability of the gastrointestinal system is shown 
to have been present during service.  

To establish service connection in the absence of a showing 
of the condition in service, a nexus between any current 
disorder and service would have to be demonstrated.  The 
veteran has offered no competent (medical) evidence to 
support his claim as to current disability or nexus between 
such disability and service; and as a layman, he is not 
competent to render a medical opinion as to such existence or 
relationship.  He is clearly asserting a fact well beyond his 
competence.  King v. Brown, 5 Vet. App. 19, 21 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis upon which to find this claim well 
grounded.  Espiritu.  Accordingly, as a well grounded claim 
must be supported by evidence, not merely allegations, 
Tirpak, the veteran's claim for service connection for 
esophageal reflux must be denied as not well grounded.

The Board finds that the RO has advised the appellant of the 
evidence necessary to establish a well-grounded claim, and 
the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed.Cir. 1997).  





The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that if an 
appellant fails to submit a well grounded claim, VA is under 
no duty to assist him/her in any further development of the 
claim.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.159(a) (1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be filly developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revision to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holding on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993);  38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for esophageal 
reflux, VA has no duty to assist the appellant in developing 
his case.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), cert. Denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998); Schroeder v. West, No. 97-131 (U.S. Vet. App. Feb. 8, 
1999) (per curiam) (en banc).


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for esophageal reflux, the 
claim is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991);  38 C.F.R. § 20. 1103 (1998).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108;  38 C.F.R. § 20. 1105.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  In Colvin, the Court adopted the following rule 
with respect to the evidence that would justify reopening a 
claim on the basis of new and material evidence, "there must 
be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome." Colvin, 1 Vet. App. at 174.  

In Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 
1999), the Court essentially held that the recent decision of 
the Federal Circuit in Hodge required the replacement of the 
two-step test in Manio with a three step test.  Under the 
Elkins test, the Secretary must first determine whether new 
and material evidence has been presented, immediately upon 
reopening, the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

A review of the record in this case raises a medical question 
as to the exact nature of the veteran's ocular hypertension 
noted in service and its involvement, if any, with the 
glaucoma recently reported by the veteran.  

In effect, it is argued that at the time of service 
retirement examination in 1975, the veteran was experiencing 
increased intraocular pressure representing a disease entity 
in itself or the beginning of glaucoma.  

Service medical records show that in conjunction with his 
service retirement examination in March 1975, the veteran 
underwent evaluation for glaucoma.  While glaucoma was ruled 
out at that time, increased intraocular pressure was noted 
and it was suggested that the veteran's intraocular pressure 
be followed on a regular basis.  
VA eye examination in 1976 and a more thorough examination in 
1977 were negative for abnormal ocular pressure or ocular 
hypertension.  The record shows continuing monitoring of the 
veteran's intraocular pressure over the years and the use of 
medication to control it.  The veteran testified at his 
hearing that he was found to have glaucoma in December 1995, 
but these records are not on file.  

The Board is of the opinion that a determination as to the 
relationship, if any, between the ocular hypertension in 
service and the glaucoma reported in 1995 is a medical 
question that must be resolved prior to further appellate 
review.  Under such circumstances, the Board is of the 
opinion that further development of the evidence in this area 
is desirable prior to a final adjudication of the veteran's 
current claim.  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.103(a) (1998).  The United 
States Court of Veterans Appeals (Court) has held that this 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claims includes 
obtaining adequate VA examinations, including examination by 
a specialist, when necessary.  See Littke v. Derwinski, 
1 Vet. App. 90 (1990); see also Hyder v. Derwinski, 
1 Vet. App. 221 (1991).  



Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical health care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
evidence pertaining to his treatment of 
ocular hypertension and/or glaucoma.  

After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The veteran should then be afforded 
additional VA ophthalmologic examination 
in order to more accurately determine the 
nature, extent of severity, and etiology 
of any ocular hypertension/glaucoma which 
may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated by the examiner 
in this regard.  

Any further indicated special studies 
should be conducted.  Following 
completion of the foregoing, the 
examining ophthalmologist should 
specifically comment as to whether the 
veteran currently suffers from glaucoma, 
or the residuals thereof, and, if so, 
whether that disability or any other eye 
disability noted is related to the ocular 
hypertension shown in service or any 
other service event.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for ocular 
hypertension with application of 
38 C.F.R. § 3.156, Hodge, and Elkins.  

If the benefit requested on appeal, for which a notice of 
disagreement has been filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is so notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

- 13 -


- 1 -


